DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record (Marks (5642809), Rede (4565287), Mackenzie (6250470), Mayville (5642809), Lord (3062422), Blanco (6454097), Neill (20180249800)) does not teach the recitation in claim 1 of “the rigid shaping member includes a plurality of elongated portions configured to receive portions of the equipment, the plurality of elongated portions being rotatable relative to the one of the plurality of members based on the rigid shaping member being rotatably attached to the one of the plurality of members,” the recitation in claim 15 of “an inflexible shaping member rotatably attached to the second member and configured to rotate about a second axis that is substantially perpendicular to the attachment portion or the first axis; wherein the inflexible shaping member is configured to be removably received in the golf glove; and wherein the inflexible shaping member includes a plurality of elongated portions configured to receive portions of the golf glove,” and the recitation in claim 24 of “an inflexible shaping member attached to one of the plurality of members and configured to rotate relative to the one of the plurality of members; wherein the inflexible shaping member is configured to be removably received in the equipment; and wherein the inflexible shaping member includes a plurality of elongated portions configured to receive portions of the equipment, the plurality of elongated portions being rotatable relative to the one of the plurality of members based on the inflexible shaping member being rotatably attached to the one of the plurality of members.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711